TUTTLE, District Judge.
The petition for naturalization No. 17699 of Charles Henry Reader, filed with this court on October 25, 1926, came on regularly for hearing on September 19, 1927. The following facts were presented to the court:
(1) Petitioner was bom in England, November 7, 1899.
(2) While serving as a seaman, on a boat calling at a United States port, the petitioner deserted the boat and entered the United States without the payment of head tax or inspection by the immigration authorities as required by the immigration law.
(3) Petitioner declared his intention to become a citizen March 3, 1920.
The court holds that the petitioner was never legally admitted into the United States, and that hence his declaration of intention is invalid and insufficient upon which to base a petition for naturalization. In re Jensen (D. C.) 11 F.(2d) 414.
Petition denied.